MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) May 11, 2007 decision denying petitioner’s motion to reopen.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, petitioner’s second motion to reopen, filed with the BIA on April 6, 2007, did not identify any previously unavailable evidence or changed circumstances. See 8 C.F.R. § 1003.2(c)(1). Thus, the BIA did not abuse its discretion in finding that the motion was one to reconsider its February 21, 2007 decision, and, so construed, was untimely. See 8 C.F.R. § 1003.2(b)(2). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of deportation confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.